DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10-12, 15, 49 and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudisill et al. (US 2016/0327222).
As to claims 1, 4, 50, Rudisill et al. discloses a process for forming a protected connection between a first connecting element (62 of Fig. 33) and a second connecting element (55 of Fig. 33) comprising depositing a protective material (63 of Fig. 33) over the first connecting element; depositing an overlaying coating on the protective material (Rudisill et al. teaches the insulating layer has to be hydrophobic in moist environments which can be achieved through applying a second coating (see 0134)); pushing the second connecting element and establishing a connection between the first connecting element and the second connecting element, the connection is protected by the protective material (see Fig. 34, claim 1 and 0135).
As to claims 2-3 and 5, the second connecting element is pushed through the coating (see 0134 “maintain compression of gasket” and 0135) to establish a connection. 
As to claim 8, the protective material is self-healing (see 0134).

As to claim 15, the connection is electrical (see 0130).
As to claim 49, the connection between the first connecting element and the second element involves punching the protective material (see Fig. 34). 
Claim(s) 1, 6, 45, 51 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0355691).
As to claim 1, Kim discloses a method for protecting an electronic device from contaminants by applying multiple polymeric layers onto components of the device (see abstract). The coating is applied to the male and female end of the connector before connecting them (see 0021). The silicone was coated onto the printed circuit board including the female connectors (see 0031) and then polymer 2 was applied over the first coating (see 0032-33). 
As to claim 6, the substrate is a printed circuit board (see 0031).
As to claim 45, the thickness of the layer is 1 micron or less (see claim 20).
As to claim 51, Kim discloses a connector having a first connecting element (female end); a second connecting element (male end), the connection being protected by a dot of protective material and an overlaying coating (see claim1). 
As to claim 52, the connector is an electrical connector (see 0031-0034).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudisill et al. (US 2016/0327222) as applied to claim 1 above, in view of Telford et al. (WO 2016/198857).
The teachings of Rudisill et al. as applied to claim 1 are as stated above. 
	Rudisill et al. fails to teach the substrate is a printed circuit board as required by claim 6. 
Telford et al. discloses a protective polymeric coating used on an electronic or electrical device (see page 2, paragraph 3). The coating prevents damage by contact with water or other 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the process of Rudisill et al. to use the process on a printed circuit board. One would have been motivated to do so since both are directed to protecting connections where Telford et al. shows the process can be applied to printed circuit boards as well. 
As to claim 18, Rudisill et al. fails to teach the hydrophobic coating is applied via plasma deposition. However, Telford et al. teaches the use of a plasma deposition to apply hydrophobic coatings (see claim 40). It would have been obvious to one having ordinary skill in the art to apply the hydrophobic material via plasma since Telford et al. teaches that is an operable method of applying such coatings. 
As to claim 19, Telford discloses exposing the material to a plasma comprising monomer compound (see claim 40).
As to claim 20, Telford et al. teaches the monomer can have the clamed formal (see claim 40). 
As to claim 32, the material can be exposed to the monomer and a crosslinking reagent (see claim 40 of Telford). 
As to claim 35, the crosslinking agent can be that as claimed (see claim 42 of Telford). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudisill et al. (US 2016/0327222) as applied to claim 1 above in view of Crane et al. (US 4824390).
The teachings of Rudisill et al. as applied to claim 1 are as stated above. 
Rudisill et al. fails to teach the protective material is a gel as required by claim 9.
Crane et al. which is in the same field of endeavor of coating electrical connections with an insulating material discloses applying an electrically insulating material that is self-adhering and gel-like to the electrical contact. Crane et al. states the insulating material is deformable and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Rudisill et al. to use the silicone gel-like insulating material of Crane et al. One would have been motivated to do so since both are directed to forming and insulating layer over a connection for protection and Crane et al. discloses an alternative material used for protecting the connectors to that of Rudisill et al. It has been established the mere substitution of one known material for another for the same intended purpose has a prime facie case of obviousness. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715